Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 16-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orady (PG Patent Pub. 2020/0047031).
Regarding claim 11, Orady teaches a system (Orady, system, paragraph 0014), comprising: a processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) configured to: determine a quality of a use (Orady, user performance, paragraph 0031) of a weight training machine (Orady, exercise machine, paragraph 0023), wherein the quality of the use (Orady, user performance, paragraph 0031) of the weight training machine (Orady, exercise machine, paragraph 0023) is determined based at least in part on a detected path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) of an actuator (Orady, ‘one or more actuators’, paragraph 0027) over time; and perform an action that is based at least in part on the determined quality of the use (Orady, user performance, paragraph 0031) of the weight training machine (Orady, exercise machine, paragraph 0023); and a memory (Orady, memory 250, paragraph 0052) coupled to the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) and configured to provide the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) with instructions (Orady, instructional elements, paragraph 0052).

Regarding claim 12, Orady teaches the system (Orady, system, paragraph 0014) of claim 11, wherein performing the action comprises providing, via a user interface (Orady, user interface… this process is referred herein as “control sequence management”, paragraph 0031), feedback comprising at least one of text feedback, audio feedback, audiovisual feedback, or haptic feedback (Orady, paragraph 0045), and wherein the feedback that is provided is based at least in part on the determined quality of the use (Orady, user performance, paragraph 0031) of the weight training machine (Orady, exercise machine, paragraph 0023).

Regarding claim 13, Orady teaches the system (Orady, system, paragraph 0014) of claim 12, wherein providing audio feedback (Orady, audio segments, paragraph 0080) comprises providing a voiceover (Orady, audio overlay, paragraph 0080).

Regarding claim 16, Orady teaches the system (Orady, system, paragraph 0014) of claim 11, wherein performing the action comprises generating a workout routine (Orady, generating a workout, paragraph 0068), wherein the workout routine is generated based at least in part on the determined quality of the use (Orady, drawn from the user history information, paragraph 0068) of the weight training machine (Orady, exercise machine, paragraph 0023).

Regarding claim 17, the system (Orady, system, paragraph 0014) of claim 16, wherein generating the workout routine (Orady, workout, paragraph 0068) comprises selecting an exercise movement (Orady, selected workout routing 410) to include in the workout routine (Orady, workout, paragraph 0068), and wherein the exercise movement (Orady, selected workout routing 410) to include in the workout routine (Orady, workout, paragraph 0068) is selected based at least in part on the determined quality of the use (Orady, user performance, paragraph 0031) of the weight training machine (Orady, exercise machine, paragraph 0023).

Regarding claim 18, Orady teaches the system (Orady, system, paragraph 0014) of claim 17, wherein generating the workout routine (Orady, workout, paragraph 0068) comprises modifying an existing workout routine (Orady, dynamic adjustment of workout, paragraph 0070) at least in part by substituting an existing exercise movement with the selected exercise movement (Orady, dynamic structuring and restructuring of the program sequence, paragraph 0070).

Regarding claim 19, Orady teaches the system (Orady, system, paragraph 0014) of claim 18, wherein the modifying of the existing workout routine is performed mid-workout (Orady, user starts to experience difficulty with the exercise sequence then it may be useful to reduce the intensity, paragraph 0070).

Regarding claim 20, Orady teaches a method, comprising: determining a quality of a use (Orady, user performance, paragraph 0031) of a weight training machine (Orady, exercise machine, paragraph 0023), wherein the quality of the use (Orady, track user performance, paragraph 0025) of the weight training machine (Orady, exercise machine, paragraph 0023) is determined based at least in part on a detected path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) of an actuator (Orady, ‘one or more actuators’, paragraph 0027) over time; and performing an action (Orady, generating a workout… the process of FIG. 4 is carried out by controller 200, paragraph 0068) that is based at least in part on the determined quality of the use (Orady, user performance, paragraph 0031) of 15the weight training machine (Orady, exercise machine, paragraph 0023).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Orady (PG Patent Pub. 2020/0047031), in view of Te Vrugt (PG Patent Pub. 2010/0208945).
Regarding claim 1, Orady teaches a system (Orady, system, paragraph 0014), comprising: a processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) configured to: detect a path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) of an actuator (Orady, ‘one or more actuators’, paragraph 0027) over time during use of a weight training machine (Orady, exercise machine, paragraph 0023); characterize the path (Orady, ‘sensors measure user action and this information may be processed by the controller’, paragraph 0027) including generating at least one parameter associated with the path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024); and a memory (Orady, memory 250, paragraph 0052) coupled to the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) and configured to provide the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) with instructions (Orady, instructional elements, paragraph 0052).
Orady fails to teach the comparison of the at least one parameter associated with the detected path to a canonical parameter.
However, Te Vrugt teaches the comparison of the at least one parameter associated with the detected path to a canonical parameter (Te Vrugt, canonical motion parameters, paragraph 0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Control Sequence Based Exercise Machine Controller by incorporating canonical parameters for comparison with the at least one parameter. Orady recites “The controller is equipped with sensors and monitors a user’s performance. This performance is compared to the predetermined expectations in step (530) and, within a predetermined tolerance band that may be developed from the population performance information, a decision is made whether or not any modification is needed for the user’s program’ (Orady, paragraph 0076). It would have been obvious to specify a canonical parameter as the predetermined expectations in order to retrieve more accurate data regarding the performance of the user. 

Regarding claim 2, Orady teaches the system (Orady, system, paragraph 0014) of claim 1 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to detect the path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) of the actuator (Orady, ‘one or more actuators’, paragraph 0027) based at least in part on a measurement (Orady, cable tension and cable displacement, as well as data sourced from physiological sensors 225, paragraph 0115) with respect to a cable (Orady, cable, paragraph 0046-0047). 

Regarding claim 3, Orady teaches the system (Orady, system, paragraph 0014) of claim 2 wherein the actuator (Orady, ‘one or more actuators’, paragraph 0027) is attached to the cable (Orady, cable, paragraph 0046-0047).

Regarding claim 4, Orady teaches the system (Orady, system, paragraph 0014) of claim 1 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to detect the path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) of the is actuator (Orady, ‘one or more actuators’, paragraph 0027) based at least in part on a measurement provided by an inertial measurement unit (Orady, “force is measured by the strain on this pulley or pulley assembly", paragraph 0048). In order for the ‘exercise machine [to] determine.. cable displacement’ (paragraph 0116), an 

Regarding claim 5, Orday teaches the system (Orady, system, paragraph 0014) of claim 1 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to compare the detected path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) with a previous path (Orady, exercise history, pargraph 0132). The exercise history is understood to include population performance information (paragraph 0077). Orady provides an example, “a user may start off well and over the course of a number of repetitions may exhibit a reduction in the range of motion. The decision may be arrived at that the user is now not working at the expected level and so the user data that was retrieved in step (505) is modified in step (535), the reference data set is queried again in step (535) and an analysis performed again in step (515). The range of motion disclosed in this example inherently includes a ‘previous path’.

Regarding claim 6, Orady teaches the system (Orady, system, paragraph 0014) of claim 1 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to detect a repetition (Orady, repetitions, paragraph 0071) , and wherein the comparison (Orady, the controller 200 and program adapt to each scenarios, paragraph 0071) is made with respect to the repetition (Orady, repetitions, paragraph 0071). Orady discloses an example to explain “a process for dynamic adjustment.” “If the number of repetitions is achieved, then the set may be deemed completed and the next exercise might be performed. Sometimes users will not or cannot perform the prescribed number of reps and so they do fewer reps. Other times, the user performs more than the prescribed number of reps, and they do more than was asked in their set. The controller (200) and program adapt to each scenarios, completing the set when the user is actually done, even when that is different than what was prescribed” (paragraph 0071). Earlier, Orady discloses that “workouts, comprising sets and reps, may be assigned intelligently responsive to a particular user. Typically a user’s progress is factored into this selection and further applied dynamically to modify a workout to optimize the exercise (paragraph 0031). There is therefore a comparison between repetitions in order to effectively modify the workout of a user. 

Regarding claim 7, Orady teaches the system (Orady, system, paragraph 0014) of claim 6 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to detect a sub-portion of the repetition (Orady, over the course of a number of repetitions may exhibit a reduction in the range of motion, pargraph 0077), and wherein the comparison (Orady, user data that was retrieved in step 505 is modified in step 535, paragraph 0077) is made with respect to the sub-portion of the repetition (Orady, over the course of a number of repetitions may exhibit a reduction in the range of motion, pargraph 0077). The sub-portion of repetitions of the claimed invention is comparable to the reduction in the range of motion over the course of a number of repetitions as there are repetitions where the user has met the ‘expected level’ of work/performance (paragraph 0077). In order to make a modification has been made to the program, a comparison must be made between the repetitions performed at the expected level and the repetitions performed with a reduction in range of motion in order to address the repetitions associated with the reduction of range of motion.

Regarding claim 8, the system (Orady, system, paragraph 0014) of claim 1 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to provide feedback (Orady, paragraph 0045).
Orady fails to teach the comparison of the at least one parameter associated with the detected path to a canonical parameter.
However, Te Vrugt teaches the comparison of the at least one parameter associated with the detected path to a canonical parameter (Te Vrugt, canonical motion parameters, paragraph 0032).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Control Sequence Based Exercise Machine Controller by incorporating canonical parameters for comparison with the at least one parameter. Orady recites “The controller is equipped with sensors and monitors a user’s performance. This performance is compared to the predetermined expectations in step (530) and, within a predetermined tolerance band that may be developed from the population performance information, a decision is made whether or not any modification is needed for the user’s program’ (Orady, paragraph 0076). It would have been obvious to specify a canonical parameter as the predetermined expectations in order to retrieve more accurate data regarding the performance of the user. 

Regarding claim 9, the system (Orady, system, paragraph 0014) of claim 1 wherein the processor (Orady, ‘the controller comprises one or more processors’, paragraph 0044) is configured to determine a workout (Orady, generating a workout, paragraph 0068).
Orady fails to teach the workout being based at least in part on the comparison of the at least one parameter associated with the detected path to the canonical parameter.
However, Te Vrugt teaches the comparison of the at least one parameter associated with the detected path to a canonical parameter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Control Sequence Based Exercise Machine Controller by incorporating canonical parameters for comparison with the at least one parameter. Orady recites “The controller is equipped with sensors and monitors a user’s performance. This performance is compared to the predetermined expectations in step (530) and, within a predetermined tolerance band that may be developed from the population performance information, a decision is made whether or not any modification is needed for the user’s program’ (Orady, paragraph 0076). It would have been obvious to specify a canonical parameter as the predetermined expectations in order to retrieve more accurate data regarding the performance of the user. 

Regarding claim 10, Orady teaches the method, comprising: Attorney Docket No. RIPTPO3156PATENTdetecting a path (Orady, ‘load path’, paragraph 0023, “a controller, which monitors and measures user performance as well as determines loads to be applied to the user’s efforts”, paragraph 0024) of an actuator (Orady, ‘one or more actuators’, paragraph 0027) over time; and characterizing the path (Orady, ‘sensors measure user action and this information may be processed by the controller’, paragraph 0027) including generating (Orady, data may be analyzed and compared, paragraph 0031) at least one parameter associated with the path (Orady, data may be analyzed and compared, paragraph 0031).
	Orady fails to teach the comparison of the at least one parameter associated with the detected path to a canonical parameter.
	However, Te Vrugt teaches the comparison of the at least one parameter associated with the detected path to a canonical parameter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Control Sequence Based Exercise Machine Controller by incorporating canonical parameters for comparison with the at least one parameter. Orady recites “The controller is equipped with sensors and monitors a user’s performance. This performance is compared to the predetermined expectations in step (530) and, within a predetermined tolerance band that may be developed from the population performance information, a decision is made whether or not any modification is needed for the user’s program’ (Orady, paragraph 0076). It would have been obvious to specify a canonical parameter as the predetermined expectations in order to retrieve more accurate data regarding the performance of the user. 


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Orady (PG Patent Pub. 2020/0047031), in view of Ward (U.S. Patent No. 11,458,364).
Regarding claim 14, Orady teaches the system (Orady, system, paragraph 0014) of claim 12 including haptic feedback (Orady, haptic cue, paragraph 0080) 
Orady fails to teach that the haptic feedback comprises causing the actuator to vibrate.
However, Ward teaches that the haptic feedback comprises causing the actuator (Ward, haptic signaling devices, col. 9, lines 12-15) to vibrate (Ward, vibration frequency, col. 9, lines 12-15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Control Sequence Based Exercise Machine Controller by modifying the actuator to vibrate so that a user is quickly and effectively alerted of the feedback. It is obvious to provide tactile feedback directly to the user through the actuator as the actuator is the main component that is direct contact with the user being integrated into the handles, bars, or straps of the claimed invention.

Regarding claim 15, Orady teaches the system (Orady, system, paragraph 0014) of claim 14 wherein the weight training machine (Orady, exercise machine, paragraph 0023) includes a plurality of actuators (Orady, ‘one or more actuators’, paragraph 0027), a subset of the plurality of actuators (Orady, ‘one or more actuators’, paragraph 0027) including haptic feedback (Orady, visual/audio/haptic cue, paragraph 0080), and wherein the subset of actuators (Orady, ‘one or more actuators’, paragraph 0027) is determined (Orady, “provides the user with visual and acoustic cures… in being responsive to the user’s exerciser performance, the controller manages the operational parameters of the exercise machine so that the user remains engaged and continues to progress”, paragraph 0125) based at least in part on the determined quality of the use (Orady, user performance, paragraph 0031) of the weight training machine (Orady, exercise machine, paragraph 0023).
Orady fails to teach that the haptic feedback comprises causing a subset of the plurality of actuators to vibrate.
However, Ward teaches that the haptic feedback comprises causing the subset of the plurality of actuators (Ward, haptic signaling devices, col. 9, lines 12-15) to vibrate (Ward, vibration frequency, col. 9, lines 12-15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Control Sequence Based Exercise Machine Controller by modifying the actuator to vibrate so that a user is quickly and effectively alerted of the feedback. It is obvious to provide tactile feedback directly to the user through the actuator as the actuator is the main component that is direct contact with the user being integrated into the handles, bars, or straps of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J NICOLE LOBERIZA whose telephone number is (571)272-4741. The examiner can normally be reached 8am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE N L LOBERIZA/               Examiner, Art Unit 3784                                                                                                                                                                                         
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784